Citation Nr: 1642943	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a jaw disorder. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1975 to September 1978 and in the U.S. Navy from July 1980 to July 1982 with additional reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional VA treatment records considered by the RO.  The remaining documents are duplicative of those found in VBMS. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran contends that his hearing loss and tinnitus are related to his in-service noise exposure while serving in a U.S. Army field artillery unit and while performing his duties in the U.S. Navy.  See Board hearing transcript at 6-15.  The Veteran was last afforded a VA examination in May 2009 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The VA examiner opined that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  However, she also opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of noise exposure during military service.  In so finding, she stated that the Veteran entered and exited active duty service with normal hearing.  Although she noted an active ear infection and a shift in right ear hearing levels during the June 1982 discharge examination, she concluded that subsequent reserve audiograms performed shortly following active duty discharge showed that the Veteran's right ear  hearing levels had improved to that of the October 1975 enlistment examination.  However, the Board finds that the medical opinion is inadequate because the examiner did not explain the significance of the fact that there was a shift between the October 1975 U.S. Army enlistment examination, the July 1980 U.S. Navy enlistment examination, a February 1981 periodic audiometric examination, and the June 1982 U.S. Navy discharge examination.  Thus, further clarification is necessary.  In addition, the VA examiner did not discuss the significance of the Veteran's ear infections and their relationship, if any, to bilateral hearing loss and tinnitus.  Indeed, the Veteran's service treatment records reflect that in June 1976, the Veteran was assessed as having otitis externa.  Likewise, a June 1982 record shows that the Veteran was diagnosed as having otitis media and complained of occasional loss of hearing.    

The VA examiner also found that the Veteran's tinnitus was unrelated to service because he noticed symptoms five years prior which is more than 15 years following service.  However, the Veteran has since testified that he misunderstood the examiner when she asked about the date and circumstances of tinnitus onset.  See Board hearing transcript at 15.  He also testified that tinnitus began during service.  See Board hearing transcript at 14-15.  Notably, the Veteran reported on his November 2008 claim for compensation that bilateral hearing loss and tinnitus began in October 1975 which is when he first enlisted in the U.S. Army.  As such, the Board finds that another VA medical opinion is necessary to assist the Board in determining the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. 

With respect to the Veteran's claims for service connection for a bilateral knee disorder and a jaw disorder, the Board notes that the Veteran has not been provided VA examinations in connection with these claims.  The Veteran has testified that his bilateral knee disorder began during service while he was aboard ship performing his duties such as carrying supplies and equipment up and down the hatch and through the galley.   See Board hearing transcript at 19.   The Veteran's service treatment records show that he was treated for complaints of left knee pain on a number of occasions.  See e.g. September 1976 and May 1977 service treatment records.  In addition, a January 2011 VA treatment report shows that the Veteran is diagnosed as having bilateral knee arthralgias which he reported began in service and have been longstanding.  

In regard to a jaw disorder, the Veteran has testified that his jaw cracks and moves and that these symptoms began during service; however he testified that he was never treated for these complaints.  See Board hearing transcript at 26.  A review of the Veteran's service treatment records show that he complained of severe pain following a tooth extraction in June 1977.  Moreover, an October 1980 service treatment record reveals that the Veteran complained of pain in the lower right jaw for the past year with swelling for the past week.  

In light of the foregoing, the Board finds that VA examination and medical opinions are needed to determine the nature and etiology of any current bilateral knee and jaw disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral knee disorder, bilateral hearing loss, tinnitus, and a jaw disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records from VAMC San Antonio, Texas dated from January 2011 to the present.  

2.   After completing the foregoing development, the AOJ should refer the Veteran's claims file to a qualified VA examiner for an opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the May 2009 VA examination report.

The Veteran contends that his hearing loss and tinnitus had their onset in service and are related to his duties in a U.S. Army field artillery unit and his duties as a ship's serviceman in the U.S. Navy.  See January 2011 VA treatment record;  Board hearing transcript at 6-7,14-15. 

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or are otherwise related to the Veteran's military service, including noise exposure therein.  The examiner should also discuss the significance, if any, of the June 1976 documentation of external otitis in both ears, the June 1982 finding of otitis media in the right ear with complaints of occasional loss of hearing, and the June 1982 notation of otitis externa in the right ear during the separation examination. 

In regard to the basis for the opinion provided, please comment on the likelihood that the noise exposure experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service that may be indicative of acoustic trauma.

Additionally, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right and left knee disorders that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any right knee and left knee disorders that may be present. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include his duties in the U.S. Navy as a ship's serviceman.

In rendering the opinion, the examiner should consider the Veteran's service treatment records containing the August 1976 reports of left knee pain following a cut from a knife, the September 1976 record showing pain in the left knee for over a week, a May 1977 record documenting complaints of left knee pain on exertion, and the April 1982 complaints of pain in the left leg from the hip down to the calf.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current jaw  disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify each jaw disorder that may be present. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

In rendering the opinion, the examiner is asked to consider the June 1977 service treatment record in which the Veteran complained of severe pain following the extraction of tooth #2 and the October 1980 service treatment record documenting complaints of pain in the lower right jaw for one year with swelling for the past week. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles would be of considerable assistance to the Board.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case  and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




